Citation Nr: 1048227	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  03-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disabilities claimed as due to VA medical treatment in 
1994 and 1995 for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at 
Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1958 to March 1962.

This matter came before the Board of Veterans Appeals (Board) on 
appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) in Montgomery, Alabama, Regional Office 
(RO).

In a September 2009 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's September 2009 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) and in an Order dated in October 
2010 the Court ordered that a Joint Motion to Vacate and Remand 
(Joint Motion) be granted and remanded the Board's decision for 
proceedings consistent with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Joint Motion endorsed by the Court in its October 2010 Order 
raised concern over whether the Board adequately considered 
whether the VA Medical Center (VAMC) in Birmingham, Alabama 
rendered surgical treatment with the Veteran's informed consent 
and whether the Board failed to address an arguably favorable 
medical opinion.    

In pertinent part, 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009) 
provides for compensation for qualifying additional disability in 
the same manner as if such additional disability were service-
connected.  A qualifying additional disability is one in which 
the disability was not the result of the Veteran's willful 
misconduct; and, the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran; and, the proximate cause of the disability is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination, or was the result of an event not reasonably 
foreseeable.  Id.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) 
(2010).

The medical evidence of record indicates the Veteran underwent 
surgical procedures for his cervical spine disorder in October 
1994, December 1994, February 1995, and April 1995.  The Veteran 
and his representative contend that while there is evidence the 
Veteran signed an informed consent documents for the October 1994 
and April 1995 procedures, there is no clear evidence the Veteran 
was given informed consent for the December 1994 and February 
1995 procedures.  See Joint Motion.

Further development is necessary to determine whether the Veteran 
was afforded formal or informal consent prior to the December 
1994 and February 1995 procedures.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  VA 
has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.	Request that the VAMC Birmingham to 
research and locate any possible informed 
consent documents signed by the Veteran in 
conjunction with the December 1994 and 
February 1995 procedures.  All records, 
including electronic and paper records, 
should be searched.  Any evidence obtained 
must be incorporated in to the claims 
file. 

2.	Upon completion of the above instructions, 
if consent documents in conjunction with 
the December 1994 and February 1995 
procedures are not located, the RO should 
refer this file to a VA examiner with the 
appropriate expertise to determine whether 
an additional disability resulted from the 
December 1994 and February 1995 procedures 
regardless of whether or not it was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the medical 
treatment, or was (or was not) the result 
of an event not reasonably foreseeable.

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service medical records.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

If the examiner determines that a new 
examination is required, a new 
comprehensive examination must be 
conducted.  All appropriate testing should 
be performed.

3.	To help avoid future remand, the RO must 
ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Following the completion of the foregoing, 
and after undertaking any other 
development it deems necessary, the RO 
should readjudicate the Veteran's claim, 
considering all applicable laws and 
regulations.  If the claim is denied, the 
RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



